               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

JIMMY PARKER, JR.

          Plaintiff,

v.                                 CIVIL ACTION NO. 1:18-cv-01069

BARBARA RICKARD, Warden,

          Defendant.

                    MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Findings and Recommendation (“PF&R”) on

February 6, 2019, in which he recommended that the district

court deny plaintiff’s Motion Requesting Relief & Summary

Judgment for Failure to Comply with Rule 1(b) and 4 of the Rules

Governing 2254 Cases in the United States District Courts (ECF

No. 18) and grant defendant’s Motion to Dismiss (ECF No. 20).

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge

Aboulhosn’s Findings and Recommendation.   The failure of any

party to file such objections constitutes a waiver of such
party's right to a de novo review by this court.    Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

       The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

seventeen-day period.    Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court FINDS that the plaintiff has failed to

sustain his burden of showing the inadequacy or ineffectiveness

of a Section 2255 Motion and his Section 2241 Petition should be

dismissed.    Therefore, the court hereby DENIES plaintiff’s

Motion Requesting Relief & Summary Judgment for Failure to

Comply with Rule 1(b) and 4 of the Rules Governing 2254 Cases in

the United States District Courts (ECF No. 18), GRANTS

defendant’s Motion to Dismiss (ECF No. 20), and REMOVES this

matter from the court’s docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

                                  2
Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

       IT IS SO ORDERED this 29th day of August, 2019.

                               ENTER:


                              David A. Faber
                              Senior United States District Judge




                                 3
